Citation Nr: 1114066	
Decision Date: 04/08/11    Archive Date: 04/15/11

DOCKET NO.  08-34 029	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, New Mexico


THE ISSUES

1.  Entitlement to service connection for a chronic respiratory disorder.  

2.  Entitlement to service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Lipstein, Associate Counsel


INTRODUCTION

The Veteran had active service from February 1977 to February 1981.  

This matter came before the Board of Veterans' Appeals (Board) on appeal from a December 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Albuquerque, New Mexico, that denied entitlement to the benefits sought.  

This appeal has previously been before the Board and was remanded in December 2009.  Additional development is required, as the instructions of the December 2009 remand order were not complied with in its entirety.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In the December 2009 remand, the RO was instructed to accord the Veteran an audiological examination.  The examiner was requested to provide an opinion as to whether in his or her opinion it is more likely than not that any current tinnitus had its origin in service or is in any way related to the Veteran's active service, to include whether the tinnitus is related in any way to chronic respiratory difficulties the Veteran has complained of.  Although the Veteran underwent VA audiological examination with opinion in January 2010, the examiner did not address whether the Veteran's tinnitus was related in any way to chronic respiratory difficulties the Veteran complained of.  The United States Court of Appeals for Veterans Claims (Court) has indicated that a remand by the Board confers on the veteran, as a matter of law, the right to compliance with the remand orders.  The Court further indicated that it constitutes error on the part of the Board to fail to insure compliance.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  

Moreover, the Board notes that in April 2010 the Veteran submitted a release for VA to request his records for treatment he had received through Cedar-Sinai Medical Care Foundation covering treatment from 1989 to 1994.  It does not appear that the RO ever attempted to request these records.  In the VA opinion it was specifically noted that there were no records of treatment from 1981 to 1998, which was cited as a basis for the opinion.  The Veteran has testified that he continued to have respiratory complaints in the years following his discharge from service.  Under the circumstances, VA's duty to assist the Veteran requires appropriate action to request such records.   

Accordingly, the case is REMANDED for the following action:

1.  Request records from Ceder-Sinai Medical Care Foundation, and, if this request is unsuccessful, advise the Veteran of that fact and provide him an opportunity to submit the records.  Additionally, the Veteran should be contacted and asked to provide information with regard to treatment and/or evaluation he has received for respiratory difficulties and/or tinnitus in the years between service separation and the present time.  Based on the information received from him, appropriate action should be taken to obtain records of treatment or evaluation by health care providers, whether VA or non-VA.  If the Veteran did not receive any post service medical care, he should so indicate.  If he does refer to treatment, attempts to obtain records should be documented.  If no records are available, this should also be reflected in the evidence of record.

2.  The Veteran should also be accorded an examination by a physician knowledgeable in audiology for the purpose of determining whether or not he has tinnitus and, if so, whether it is related to his military service.  The claims file must be made available to the examiner for review, and the examination report should reflect that such review has been accomplished.  The examiner should provide an opinion as to whether in his or her opinion it is more likely than not that any current tinnitus had its origin in service or is in any way related to the Veteran's active service, to include whether the tinnitus is related in any way to chronic respiratory difficulties the Veteran has complained of.  Any opinion expressed should be supported by complete rationale.  If the examiner is not able to provide the requested opinion without resort to speculation, this should be so stated and he or she should discuss why such an opinion is not possible.

3.  After the above is completed to the extent possible, VA should review and readjudicate the claims.  If any additional records of treatment for a chronic respiratory disorder are obtained, the record should be reviewed  by the examiner who examined the Veteran in January 2010; if he is not available, another suitable examiner should review the file (to include another examination of the Veteran, if deemed necessary) to determine if the evidence obtained provides a basis for revision of the earlier opinion.  

4.  If the benefits sought are not granted to the Veteran's satisfaction, he and his representative should be provided a Supplemental Statement of the Case.  An appropriate period of time should be allowed for response.

The Veteran and his representative have the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


